Citation Nr: 1041827	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  06-36 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to a separate compensable rating for sensory 
polyneuropathy due to residuals of a fracture of the right wrist 
with arthritis, deformity of bone, and weakness of grip.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1942 to December 
1945.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from February 2006 and February 2007 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Philadelphia, Pennsylvania, which denied entitlement to 
service connection for bilateral hearing loss and tinnitus and 
denied entitlement to an increased rating in excess of 20 percent 
for residuals, fracture, right wrist with arthritis, deformity of 
bone and weakness of grip, with sensory polyneuropathy.

The Veteran provided testimony before the undersigned Veterans 
Law Judge during a videoconference hearing in January 2010.  

In September 2008, the RO received a letter from an attorney, 
stating he was representing the Veteran regarding his pending 
claims before VA.  In November 2008, the RO sent a letter to the 
Veteran instructing him to complete and return, VA Form 21-22, 
appointing the attorney as his representative.  There was no 
response from the Veteran.  

During his January 2010 hearing, the Veteran stated that he was 
represented by the attorney.  He was instructed to send a letter 
notifying VA of the attorney's appointment as his representative.  
No correspondence was received from the Veteran.

Additionally, the attorney is not accredited as a representative 
by VA's Office of General Counsel.  Under VA regulation, agents 
and attorneys who commence representation on or after June 23, 
2008, must file an application for accreditation with VA's Office 
of General Counsel (OGC), unless acting on a one time basis in a 
single claim.  38 C.F.R. §§ 14.629, 14.630 (2010).

VA currently recognizes the American Legion as the Veteran's 
representative as the claims folder contains an unrevoked VA Form 
21-22 appointing that organization as his representative.  
Moreover, the American Legion has acted on his behalf during the 
course of this appeal, including by submitting an Informal 
Hearing Presentation in October 2010.  

In a November 2009 deferred rating decision the RO noted a 
pending claim for service connection for a right shoulder 
condition.  This issue is not currently in appellate status 
before the Board.

In March 2010, the Board remanded the issues of service 
connection for bilateral hearing loss and tinnitus for additional 
development.  The claim has been returned to the Board for 
further appellate action.  

The March 2010 Board decision addressed two additional issues 
which were characterized as entitlement to an increased rating in 
excess of 20 percent for residuals of a fracture of the right 
wrist with arthritis, deformity of bone, and weakness of grip, to 
include consideration of a separate compensable rating for 
sensory polyneuropathy, and entitlement to a separate compensable 
rating for sensory polyneuropathy due to residuals of a fracture 
of the right wrist with arthritis, deformity of bone, and 
weakness of grip, with sensory polyneuropathy.  Although the 
decision squarely addressed both issues, as the right wrist 
issue, characterized as entitlement to a separate compensable 
rating for sensory polyneuropathy due to residuals of a fracture 
of the right wrist with arthritis, deformity of bone, and 
weakness of grip, with sensory polyneuropathy, was included in 
the September 2010 SSOC and certified to the Board.

Please note this appeal has been advanced on the Board's docket 
pursuant to  
38 C.F.R. § 20.900(c) (2010). 38 U.S.C.A. § 7107(a) (2) (West 
2002). 


FINDINGS OF FACT

1.  Bilateral hearing loss was first demonstrated long after 
service and is not etiologically related to service.

2.  Tinnitus was first demonstrated long after service and is not 
etiologically related to service.

3.  The question of entitlement to a separate rating for sensory 
polyneuropathy due to residuals of a fracture of the right wrist 
with arthritis, deformity of bone, and weakness of grip was 
decided in the Board's March 2010 decision wherein it granted an 
increased rating for the Veteran's right wrist disability and 
held that separate ratings were not warranted.    


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by 
active service.   
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  Tinnitus was not incurred in or aggravated by active service.  
38 U.S.C.A.  
§ 1110; 38 C.F.R. § 3.303.  

3.  There is no current appeal with regard to the question of 
entitlement to a separate rating for sensory polyneuropathy due 
to residuals of a fracture of the right wrist with arthritis, 
deformity of bone, and weakness of grip.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.200 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) redefined VA's duty to assist a veteran in the development 
of a claim.  VA regulations for the implementation of the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that the 
claimant provide any evidence in his possession that pertains to 
the claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 
112, 120-21 (2004), see  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 4) 
degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

In a letter issued in December 2005, prior to the initial 
adjudication of the claim, the RO notified the Veteran of the 
evidence needed to substantiate his claim for service 
connection.  The letter also satisfied the second and third 
elements of the duty to notify by informing the Veteran that VA 
would try to obtain medical records, employment records, or 
records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases and 
enough information about the records to enable VA to request them 
from the person or agency that had them.  He was informed that VA 
provided ratings based on the rating schedule and was given 
examples of the evidence he could submit.

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
3.159 was amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession that 
might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 
2008).  

The Veteran has substantiated his status as a veteran.  He was 
notified of all elements of the Dingess notice, including the 
disability-rating and effective-date elements of the claims, by 
the October 2006 letter.  

The October 2008 letter further provided notice of the type of 
evidence necessary to establish a disability rating and effective 
date for the claimed disability under consideration, in 
accordance with Dingess.  The letter told him that he could 
substantiate the claim with evidence of the impact of his 
disability on employment, provided examples of evidence that 
could substantiate the claim, and provided all elements of the 
notice required by Vazquez-Flores.

VCAA notice should be given before an initial AOJ decision is 
issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  While 
complete VCAA notice was provided after the initial adjudication 
of the claims, this timing deficiency was cured by the issuance 
of VCAA notice followed by readjudication of the April and 
November 2009 supplemental statements of the case (SSOCs). 
 Mayfield v. Nicholson, 499 F. 3d 1317 (Fed. Cir. 2007).  
Therefore, any timing deficiency has been remedied.

With regard to the question of entitlement to a separate rating 
for a separate rating for sensory polyneuropathy due to residuals 
of a fracture of the right wrist with arthritis, deformity of 
bone, and weakness of grip.  The Board's current decision turns 
on an application of law to undisputed facts.  VA's General 
Counsel has held that the notice and assistance requirements of 
the VCAA are not applicable where there is no legal basis for the 
claim or because undisputed facts render the claimant ineligible 
for the claimed benefit.  The General Counsel reasoned that there 
was no reasonable possibility that such a claim could be 
substantiated.  VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 59989 
(2004).

Similarly the United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA was not applicable where the 
outcome is controlled by the law, and the facts are not in 
dispute.  Livesay v. Principi, 15 Vet App 165, 178 (2001); Smith 
v. Gober, 14 Vet. App. 227, 231-32 (2000).  


The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R.  
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will 
help a claimant obtain records relevant to his claim, whether or 
not the records are in Federal custody, and that VA will provide 
a medical examination or obtain an opinion when necessary to make 
a decision on the claim.  38 C.F.R. § 3.159(c) (4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records from various federal 
agencies, and private medical records.  Additionally, the Veteran 
was provided adequate VA examinations in connection with his 
claim for service connection and an increased rating.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on the 
merits.


Legal Criteria-Service Connection

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown,  
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 
253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza elements is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate  
(1) that a condition was "noted" during service; (2) evidence of 
post-service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 
Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional."  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Entitlement to service connection for impaired hearing is subject 
to the additional requirements of 38 C.F.R. § 3.385, which 
provides that service connection for impaired hearing shall be 
established when hearing status meets certain pure tone and 
speech recognition criteria.  Hearing loss status will be 
considered a disability for the purposes of service connection 
when the auditory thresholds in any of the frequencies of 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater, the 
auditory thresholds for at least three of these frequencies are 
26 decibels or greater, or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


Bilateral Hearing Loss and Tinnitus

The Veteran contends that he incurred bilateral hearing loss and 
tinnitus as a result of acoustic noise exposure in service.  The 
Veteran reported in-service noise exposure from airplane engines 
during his job as an airplane mechanic and his separation 
paperwork confirms this service.  His statements regarding in-
service noise exposure are consistent with the conditions of his 
service as an airplane mechanic and are found to be credible.  
Accordingly, the element of an in-service injury is established.

During a June 2010 VA examination, the Veteran reported 
progressive onset of bilateral hearing loss as well as associated 
intermittent bilateral tinnitus that occurred several times per 
day lasting minutes to hours per episode.  


Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
45
80
80
90
LEFT
30
50
70
75
75

Speech audiometry revealed speech recognition ability of 54 
percent in the right ear and of 52 percent in the left ear.  The 
VA examiner noted mild to severe symmetrically sloping 
sensorineural hearing loss and tinnitus.  The puretone thresholds 
recorded during the June 2010 VA examination are sufficient to 
qualify as a current disability under 38 C.F.R. § 3.385.

This evidence establishes the presence of a current disability.  
Therefore, two of the three elements necessary for service 
connection-current bilateral hearing loss and tinnitus 
disabilities and an in-service injury-are demonstrated.

However, service connection also requires a nexus between current 
symptoms and such in-service noise exposure or a continuity of 
symptomatology.  

Medical records, including reports of VA examinations dated 
between the Veteran's discharge from service and October 2002, 
make no mention of hearing loss or tinnitus.

The first contemporaneous post-service mention of bilateral 
hearing loss or tinnitus took place in December 2002, when a VA 
medical center (VAMC) treatment note indicates that the Veteran 
was complaining of worsening hearing acuity.  The note indicated 
that the Veteran had been seen before by an outside physician but 
did not specify any details and the Veteran has not identified 
the source of this treatment.  

The Veteran received a VA audiology examination in January 2006 
where he described his in-service noise exposure and complained 
of decreasing auditory acuity.  He also reported, according to 
the report, post-service occupational noise exposure for 38 years 
as a traffic manager in a garage with diesel and gasoline engines 
running constantly.  The VA examiner opined that considering the 
post-service noise exposure and the audiometric studies, it 
seemed unlikely that the Veteran's hearing loss was caused by 
military service.  

After the Veteran and his coworker submitted statements asserting 
that the Veteran worked in the administrative section of the 
building while he was a traffic manager, the January 2006 VA 
examiner submitted an addendum to the examination report.  In 
September 2006, the examiner stated that while the occupational 
noise exposure may not have been as extensive as first indicated 
during the initial examination, the presence of post-service 
noise exposure was not the sole basis for the opinion.  The 
examiner noted that service treatment records were negative for 
complaints, treatment or diagnosis of hearing loss and that, in 
fact, hearing acuity was within normal limits at discharge with 
no mention of hearing-related problems.  The examiner also noted 
the gap in treatment from discharge in 1945 to 2002 and concluded 
that the opinion remained that it was unlikely that hearing loss 
was caused by military service.  

In August 2007, the Veteran wrote that he was claiming service 
connection for tinnitus that had been present since service.

At the January 2010 hearing the Veteran testified that he first 
became aware of hearing loss approximately ten years ago when his 
wife noted it.  He said that he had had tinnitus all of his life, 
and that he had been aware of it either after service or in 
service.  He also testified that although he had been a traffic 
controller for 38 years, he was never near noise.

Following the March 2010 Board remand, the Veteran was provided a 
second VA audiology examination in June 2010.  The Veteran again 
reported his current symptoms and described his in-service noise 
exposure.  Following review of the claims file, the examiner 
noted that there was no reference to or complaints of bilateral 
hearing loss or tinnitus in service and puretone audiometry was 
not available to determine the status of the auditory system at 
that time.  

However, during the examination, the Veteran reported onset of 
his symptoms 25 to 30 years prior to the examination, which would 
have been at least 35 years after service.  The examiner also 
noted that the Veteran had some history of civilian occupational 
noise exposure.  The examiner concluded that it appeared less 
likely than not that hearing loss and tinnitus were related to 
military service.  

The only evidence of record supporting the finding of a nexus 
between current hearing loss and tinnitus and in-service noise 
exposure are the statements of the Veteran.  However, the record 
reflects a significant gap of over 56 years between discharge and 
evidence of his first treatment or complaints of hearing loss or 
tinnitus.  While the Veteran has reported in the course of his 
claim for benefits that has had tinnitus continuously since 
service, he apparently never mentioned this complaint to 
treatment or examination providers in the decades immediately 
following service.  Moreover, his current reports of continuity 
have been vague.  

The Veteran has never reported a continuity of hearing loss 
symptomatology and has provided a varying history as to when it 
had its onset.  Given the varying and nonspecific nature of the 
Veteran's reports and contemporaneous record, the Board finds the 
Veteran's statements regarding a continuity of symptoms of 
tinnitus to not be credible.  He lacks the necessary medical 
expertise to otherwise provide an opinion linking the current 
tinnitus and hearing loss to service.  

Given the lack of competent and credible evidence linking the 
current bilateral hearing loss and tinnitus to service, the 
evidence is against a finding of a nexus between the Veteran's 
current symptoms and in-service noise exposure.  Accordingly, the 
Board must conclude that the preponderance of the evidence is 
against the claim, and it is, therefore, denied.  In arriving at 
the decision to deny the claim, the Board has considered the 
applicability of the benefit-of-the-doubt rule enunciated in 38 
U.S.C.A. § 5107(b).  However, as there is not an approximate 
balance of evidence, that rule is not applicable in this case.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


Separate Rating for Sensory Polyneuropathy due to Residuals of a 
Fracture of the Right Wrist with Arthritis, Deformity of Bone, 
and Weakness of Grip

This question was considered and decided by the Board in its 
March 2010 decision.  Principles of finality and res judicata 
apply to agency decisions that have not been appealed and have 
become final. See Cook v. Principi, 318 F.3d 1334, 1337 
(Fed.Cir.2002)(en banc), cert. denied, 539 U.S. 926 (2003).  
Board decisions are final when entered.  38 C.F.R. § 20.1100(a) 
(2010).

There has been no appeal since the Board's March 2010 decision, 
hence there is no remaining allegation of error of fact or law 
for the Board to consider.  The question of entitlement to a 
separate compensable rating for sensory polyneuropathy due to 
residuals of a fracture of the right wrist with arthritis, 
deformity of bone, and weakness of grip is therefore dismissed.  
38 U.S.C.A. § 7105(d)(5) (West 2002).


ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.

Entitlement to service connection for tinnitus is denied.

The issue of entitlement to a separate compensable rating for 
sensory polyneuropathy due to residuals of a fracture of the 
right wrist with arthritis, deformity of bone, and weakness of 
grip is dismissed.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


